AT Di WASOGIOS
                                                                       TATE OF

                                                                    2018 JUL 23
                                                                                  fkli 10: 16




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
GAM THI HONG NGO,                       )
                                        )       No. 76767-4- I
                    Respondent,         )
                                        )       DIVISION ONE
      v.                                )
                                        )
                                        )       UNPUBLISHED OPINION
THOAI GIA PHAN,                         )
                                        )
                    Appellant.          )       FILED: July 23, 2018
                                        )
      LEACH, J. — Thoai Gia Phan appeals an order on revision granting Gam Thi

Hong Ngo's petition for a domestic violence protection order (DVPO) against him. He

claims that on revision the superior court used the wrong standard of review and denied

him due process. We disagree and affirm.

                                         FACTS

      Phan and Ngo married in Vietnam in 2015. They have no children. In 2016,

Phan brought Ngo to Seattle to live with him and his father.

      In September 2016, Phan consulted a divorce lawyer while Ngo was temporarily

back in Vietnam. According to Phan, his father warned Ngo that she needed to return

to the United States because a divorce might affect her immigration status.
No. 76767-4/2



       In October 2016, shortly after Ngo returned from Vietnam, Seattle police

responded to a 911 call from Ngo. She was "crying hysterically" and said the following

through an interpreter,

       She stated that PHAN has pushed her down towards the ground and has
       made threats to take away her Green Card, so that she would be forced to
       go back to Vietnam when she returned back to the US. NGO stated that
       she never called 911 to report those incidents, because of her limited
       English.

       NGO stated that today, she and PHAN got into a verbal argument and that
       PHAN yelled and screamed at her telling her that when he comes back
       home after work, if she is still here (at the house) he would kill her. She
       stated that she feared for her safety and believes that he could car[ry] out
       his threats to kill her.

Phan's father told police he heard Phan screaming and threatening to kill Ngo. Phan

told police that the couple had not been getting along but said that "nothing physical

occurred" and "they were only arguing." Police arrested Phan and charged him with

domestic violence harassment.

       On November 29, 2016, Ngo filed an amended petition in superior court for a

DVPO against Phan. Under penalty of perjury, Ngo described Phan's October 2016

threats to kill her:

       [My husband] brought me to the U.S. in July 2016. Since that time, my
       husband has called me names and insulted me many times. He would get
       drunk and come home at 2 or 3 a.m. and call me a prostitute, or worse
       than a prostitute. He would say go back to Vietnam.

       The worst incident was about a month after I arrived. We were in the car,
       he insulted me and said, "you're not my wife." He stopped the car and
       said Get Out. I got out, but he got out and followed me on foot. He was
       yelling at me, cursing with the "F" word. He got close to me, and pushed


                                           -2-
No. 76767-4/3


      me into a nearby fence. My shoulder was hurt, dislocated. A stranger
      saw us, and tried to help me. I was afraid.

Ngo also stated, "I am afraid he will come after me. He is being charged in a criminal

case and I am in hiding from him." She believed Phan was "mad about the criminal

case" and being arrested.

      Phan's counsel filed a response denying Ngo's allegations. Counsel alleged that

Ngo did not love Phan and only married him to get to the United States. Counsel further

alleged that Ngo and Phan's father were working together to stop the divorce

proceedings.    Counsel attached a copy of the October 2016 police report to his

response. Phan did not file a responsive declaration.

      A superior court commissioner issued a temporary protection order and set the

matter for hearing on February 6, 2017.

      In January 2017, Phan's counsel submitted an amended response. Counsel

noted that a no-contact order already existed and argued that Ngo had contradicted

some of the details in her amended petition during a recent defense interview. Counsel

alleged that, contrary to her previous assertions, Ngo was not hiding from Phan.

Instead, she was posting her activities and whereabouts daily on Facebook. Counsel

further alleged that while Ngo previously said a stranger tried to help her after Phan

assaulted her, in the defense interview she said "there was nobody else to witness."

But nothing in the amended response or attached interview transcript indicates that Ngo

contradicted the substance of her prior domestic violence allegations.




                                          -3-
No. 76767-4/4



       The DVPO hearing scheduled for February 6, 2017, did not occur due to snow.

The following day, only Ngo appeared in court, and the court granted her petition "by

default."

       Phan asked for reconsideration. He explained his absence from the prior hearing

and requested a new hearing. The court granted reconsideration and held a full

evidentiary hearing on March 6, 2017. Ngo testified that Phan "threaten to kill me, and I

am very scared. There are time he using force on me. Shove me and dislocate my

shoulder." Later, she testified that on October 6, 2016, "[H]e kick me out of the house

and . . . if I wasn't get out, then he will kill me. He will kill me." Ngo requested a five-

year protection order.

       Phan did not testify, but his counsel told the court that Phan denied the

accusations. Counsel noted that the only other person with knowledge of the alleged

threats and assaults was Phan's father and that he had not appeared to testify.

Counsel argued that Phan's father also lacked credibility due to his close relationship

with, and financial support of, Ngo. Counsel requested a protection order to stop Ngo

from harassing Phan. According to counsel, Ngo was using Phan's father to persuade

Phan to drop the divorce in exchange for her recanting her allegations in the criminal

proceeding.

       When the court asked about the criminal case against Phan, Phan's counsel said

that case would be dismissed in one year if Phan followed certain conditions, including




                                            -4-
No. 76767-4/5



a one-year no-contact order.1 The commissioner then gave his oral ruling, stating in

part as follows:

             THE COURT: [I]n the divorce proceeding you can ask for a
      restraining order. You do have a criminal no contact to 2018. I think
      the testimony is conflictual, and I'm going to dismiss your [default]
      protection [order]. But I'm not aligning the parties. There is no evidence
      here that she poses any threat to him. There is a question he poses
      any threat to her. However, he has agreed to a no contact order, and
      it keeps him away from her, and if he violates that order the subject is
      immediate arrest and criminal prosecution.



              THE COURT: So—so you have protection until then. Court's
       going to dismiss the [default protection] order.

(Emphasis added.)

       Ngo asked a superior court judge to revise the commissioner's ruling. Shortly

before the hearing, Phan filed an "Affidavit regarding all documents submitted to the

Court" in which he acknowledged his failure to previously file any sworn statements with

his various filings. He claimed this was "an oversight on the part of my counsel" and

swore that all allegations in the prior filings were his and were reviewed and approved

by him before filing.

       On March 31, 2017, the superior court judge heard Ngo's revision request. The

court stated it had reviewed the parties' filings and listened to a recording of the hearing

       1 The court requested documents confirming the status of the criminal
proceedings. The court then received, without objection, copies of the police report
regarding the October 2016 incident and other documents from the criminal proceeding.
These documents were formally filed with the court several days after the hearing. The
police report is apparently the same report submitted with Phan's earlier response to the
amended petition.

                                            -5-
No. 76767-4/6




before the commissioner. Ngo's counsel recounted Ngo's testimony at the prior hearing

and noted that Phan had not testified. Counsel also summarized Ngo's statements in

the 2016 police report and pointed out that Phan had never provided a sworn statement

addressing the allegations and evidence in the case.

       Phan's counsel maintained that the standard of review on revision was whether

the court commissioner's findings were supported by substantial evidence. Counsel

stated in part,

       The Commissioner found that the Petitioner gave inconsistent testimony,
       and the Commissioner ruled that there was no preponderance of the
       evidence to grant the Petitioner a protection order. ...

              In this case the Commissioner did not find by a preponderance of
       the evidence that the Petitioner's testimony was credible.

       Ngo's counsel countered that the commissioner did not mention credibility and

simply noted that the testimony was conflicting. Counsel also pointed out that the

commissioner improperly considered Ngo's existing one-year no-contact order in the

criminal case and the possibility that she could get a restraining order in the dissolution

action.

       The superior court revised the court commissioner's ruling and granted Ngo a

two-year protection order. In its oral ruling, the court stated in part,

               What I heard the Commissioner say,... [h]e heard conflictual
       testimony. I'm not sure how he could have heard conflictual testimony, if he
       didn't hear anything from the Respondent. I didn't hear him making any
       credibility determinations either. It could have been that it was the
       recantation of the petition for the police. But, you know, this Commissioner is
       a very experienced domestic violence Commissioner. So I believe that he


                                             -6-
No. 76767-4/7



      would not have thought that in the context of a domestic violence case.
      Recantation is not unusual, and I know he knows that.

              So I'm not sure what he meant by conflictual testimony, but the
      issue is whether or not at the March 6th hearing did the Petitioner provide
      sufficient evidence to establish by a preponderance of the evidence that the
      Respondent engaged in an act of domestic violence against her, specifically
      threats to kill or harm, and that she would be entitled to a protection order.

             As I said, the Commissioner had the testimony of the Petitioner, and
      he had the police reports that counsel has gone over pretty much line by line
      in terms of what she told the police, and what the father-in-law told the police.
      He did, the Commissioner, did say in addition to saying that he was not
      granting the order because of the conflictual testimony. He did say that
      you can ask for a restraining order in a divorce proceeding, and the
      Respondent has agreed to a no contact order. Agreed to a no contact
      order in the SOC, and a violation will subject him to arrest. So it seems
      clear to me that the Commissioner relied on the fact that there was a no
      contact order in the SOC case even though it expires in January. And
      that also the Commissioner thought in context of getting a dissolution
      that Petitioner can ask the Court for a restraining order.

             RCW 26.50.025 provides that relief should not be denied on the
      grounds of relief is available in another action. So I believe it was error
      for the Commissioner to rely on the fact that other orders were available
      to her, and that he should have granted the protection order. Because
      the only evidence he had before him was her testimony, and the
      testimony, and the police reports.

             So I'm going to order the protection order be granted.

(Emphasis added.)

      In its protection order, the court found that Phan "committed domestic violence as

defined in RCW 26.50.010" and was "a credible threat to the physical safety of[Ngo]."

      Phan appeals.

                                STANDARD OF REVIEW

      On a motion to revise, the superior court reviews the commissioner's findings of

fact and conclusions of law de novo based on the evidence and issues presented to the


                                             -7-
No. 76767-4/8




commissioner.2 The superior court "is not required to defer to the fact-finding discretion

of the commissioner" but "is authorized to determine its own facts based on the record

before the commissioner."3 This is true even if the commissioner heard live testimony.4

       On appeal, we review the superior court's ruling, not the commissioners.6 When

reviewing the issuance of a protective order, we review any contested findings for

substantial evidence, questions of law de novo, and the issuance and scope of the

order for abuse of discretion.6

                                        ANALYSIS

                          Deference to Commissioner's Findings

       Phan challenges the superior court's revision of the commissioner's ruling that

found Ngo's testimony "conflictual" and not credible. He claims the superior court had

to defer to those findings and had "no authority to substitute its decision for that of the

trial court, reassess the credibility of witnesses, or resolve conflicts in the evidence." He

contends deference is particularly important when, as in this case, the commissioner

heard live testimony. We disagree.




       2State v. Ramer, 151 Wash. 2d 106, 113, 86 P.3d 132 (2004)(citing In re Marriage
of Moody, 137 Wash. 2d 979, 992-93, 976 P.2d 1240 (1999)).
      3 In re Marriage of Dodd, 120 Wash. App. 638, 644-45, 86 P.3d 801 (2004).
      4 In re Marriage of Lyle, 199 Wash. App. 629, 632, 398 P.3d 1225 (2017) (citing
Ramer, 151 Wash. 2d at 113, 116-17).
      5 Ramer, 151 Wash. 2d at 113; In re Marriage of Fairchild, 148 Wash. App. 828, 831,
207 P.3d 449 (2009); RCW 2.24.050.
      6 Trummel v. Mitchell, 156 Wash. 2d 653, 668-69, 131 P.3d 305 (2006).


                                             -8-
No. 76767-4/9




       RCW 2.24.050 provides that when a superior court reviews a commissioner's

ruling on a motion to revise, lap of the acts and proceedings of court

commissioners hereunder shall be subject to revision                 by the superior

court.... Such revision shall be upon the records of the case, and the findings of fact

and conclusions of law entered by the court commissioner." (Emphasis added.) The

superior court reviews all findings of the commissioner de novo regardless of whether

the commissioner took live testimony or made credibility determinations.7 De novo

review is particularly appropriate when, as here, the court on revision received and

reviewed a recording of the live testimony before the commissioner. 8

       The superior court did not err in reviewing the commissioner's findings de novo

and owed no deference to the commissioner's findings.

                          Hearing and Testimony on Revision

       Phan next contends the superior court erred by failing to conduct a hearing to

determine credibility before revising the commissioner's ruling. Citing In re Marriage of

Griffin,9 he states,


       7  Lyle, 199 Wash. App. at 632 (citing Ramer and holding "de novo standard applied
even when commissioner heard live testimony"); 14 KARL B. TEGLAND, WASHINGTON
PRACTICE: CIVIL PROCEDURE § 3.13, at 42 (2d ed. 2009) (citing Ramer as holding that
the superior court always reviews a commissioner's decision de novo "regardless of the
nature of the evidence considered by the commissioner." (Emphasis added.)).
        8 Contrary to Phan's assertions, it is not clear that the commissioner made a
credibility determination. The commissioner never mentioned "credibility" or "veracity"
and instead focused on the sufficiency of Ngo's "conflictual" testimony. We also note
that Ngo alleges, and Phan does not dispute, that the recording of the commissioner's
hearing contained both audio and video.
        p 114 Wash. 2d 772, 779, 791 P.2d 519(1990)


                                          -9-
No. 76767-4/10



      [I]f the Superior Court suspects or has any doubts that the trial court was
      incorrect in its ruling. . . , then a hearing should be held, witnesses placed
      under oath, testimony taken, witnesses questioned, the demeanor and
      responses of the witnesses weighed, credibility measured, documentary
      evidence reviewed and the law applied... before a reversal of the Family
      Law Commissioner be rendered.

Nothing in Griffin or any other authority cited by Phan supports this statement. To the

extent Phan cites these cases for the proposition that the standard of review on revision

is abuse of discretion, he is wrong. The cases he cites address the standard of review

that this court applies to lower court rulings. They do not address the standard a

superior court applies on revision. For the reasons discussed above, the superior

court's review was limited to the record produced at the commissioner's hearing

regardless of whether the commissioner took live testimony or made credibility

determinations.

                                      Due Process

      Phan claims de novo review of the commissioner's decision violated his due

process rights under the state and federal constitutions because "no witnesses were

called to testify and cross-examine" and "he was not afforded an opportunity to cross

examine Ms. Ngo." Recent decisions of this court and the Washington State Supreme

Court control this claim.10   Phan offers no persuasive basis to distinguish those

decisions.

        10 Aiken v. Aiken, 187 Wash. 2d 491, 503, 387 P.3d 680 (2017)(applying balancing
test in Mathews v. Eldridge, 424 U.S. 319, 335, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976)
and holding that commissioner's hearing on protection order without cross-examination
did not violate due process and that the "guarantee that a person must be heard at a
meaningful time and in a meaningful manner is protected by the procedures in chapter
26.50 RCW"); Gourley v. Gourley, 158 Wash. 2d 460, 467-68, 145 P.3d 1185 (2006)

                                          -10-
No. 76767-4/11



       Phan's complaint that "he was not afforded an opportunity to cross examine Ngo"

and that "no witnesses were placed under oath" at the revision hearing ignores the fact

that these procedures were available at the commissioner's hearing. Ngo and Phan

were both placed under oath at that hearing. Ngo testified, but Phan chose not to.

Phan also chose not to cross-examine Ngo.            Phan received all the procedural

safeguards required by due process at the hearing before the commissioner.              In

addition, the superior court's review included a recording of the commissioner's hearing.

There was no due process violation.

                                Attorney Fees on Appeal

       Citing RCW 26.50.060(1)(g) and RAP 18.1, Ngo requests an award of attorney

fees on appeal. RCW 26.50.060(1)(g) authorizes the trial court in DVPO proceedings to

require a respondent to pay administrative court costs and service fees incurred by the

county or municipality "and to reimburse the petitioner for costs incurred in bringing the

action, including reasonable attorneys' fees." Ngo is represented by the Northwest

Justice Project, a nonprofit legal services corporation. She is not paying for their

services. But a nonprofit legal services corporation that wins an appeal for a party

entitled to attorney fees is entitled to recover reasonable fees, even when its client has




(hearing before commissioner on DVPO satisfied due process and Mathews despite
absence of live testimony and cross-examination); Smith v. Smith, 1 Wash. App. 2d 122,
142, 404 P.3d 101 (2017) (citing Aiken for proposition "that chapter 26.50 RCW, the
DVPA [Domestic Violence Prevention Act], satisfies the respondent's constitutional right
to due process").

                                          -11-
No. 76767-4/12



not incurred any expenses in the litigation.11 And RAP 18.1 authorizes an award of fees

to the prevailing party on appeal, if attorney fees are allowable to that party at trial. We

grant Ngo's request for fees, subject to compliance with RAP 18.1(d).

       Affirmed.




WE CONCUR:



            -AL    ,




      11 Tofte v. Dep't of Soc. & Health Servs., 85 Wash. 2d 161, 165, 531 P.2d 808
(1975).

                                           -12-